DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 08/30/2021.
No claims have been amended, added or cancelled.
Response to Arguments
Applicant's arguments filed on 08/30/2021 have been fully considered but they are not persuasive. 
Applicant argued in its Remarks in pages 7-8 that for claim 1, the cited references are silent as to performing any processing of the "link statistics" in order to "[normalize] the performance data to account for data flow behavior" let alone in a manner that relates to the behavior of a hybrid access network.
Examiner respectfully disagrees. Within the cited paragraphs 0089-0092, Stafford  teaches that the access point device connects to each of the client devices via wireless or wireline link to capture their positions and collect the tables built by each of the client devices (when they acted as the access point). Wireless or wireline link here are described in Stafford par. 0058 as communication means with other networks including e.g., an internet, long-range (e.g., cellular or WiMAX) wireless networks, satellite networks, mesh networks, etc. and are used to communicates with the content delivery network via the interface, as well as to each of 
Applicant also argued in its Remarks in pages 8-9 that for claim 1, the identifying is in dependence on the utility score, which is determined in view of each data set comprising cellular network metrics and wireless local area network metrics. Given that both Kindler and Stafford disparately focus on different types of access networks, and further given the lack of motivation to have combined such processing, neither Kindler and Stafford, whether considered alone or whether combined as suggested, disclose the identifying required by claim 1. 
Examiner respectfully disagrees. Kindler in par. 0109 discloses that In order to connect the extender to the main box, it is contemplated that the extender can be coupled by any known or future known means, including through wireless, WLAN, power line, optics, cable, telephone, etc.. Stafford in par. 0058 discloses that the access point device and/or the client devices may communicate with other networks including e.g., an internet, long-range (e.g., cellular or WiMAX) wireless networks, satellite networks, mesh networks, etc.. These are not different types of access networks and determining of the optimal location is based on scores . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kindler (US 2015/0365158) in view of Stafford et al. (US 2015/0365833, hereinafter “Stafford”)
For claims 1 and 9, Kindler  discloses A method of assessing potential locations (see par. 0108 and 0113) for a hybrid access modem (Fig. 8, 82) for connection to a hybrid access home gateway (Fig. 8, 81), the method being performed by a device having both a cellular interface and a wireless local area network data interface (Extender 82 may be linked to CPE box 81 via any suitable protocol, for example via a USB connection or an Ethernet connection or also a wireless connection. CPE box 82 communicates via a first link (for example including an uplink direction) 84, with a provider network 83. Furthermore, via extender 82 a further link 86 the method comprising: 
retrieving a plurality of data sets of performance data at various locations within a premises (The user can then move around the house, residence or office and locate the best place or places to locate the and position the extender. For full mobility the battery or PC powered extender would allow the user to move freely about the space to locate the best signal location. A detector is further provided that detects the signal strength or quality of the signal; see par. 0112), each data set comprising cellular network metrics and wireless local area network metrics (allows the LTE extender to be positioned in a location that is more suitable or most suitable to receive mobile signals in terms of strength or quality; see par. 0108; Box 70 communicates with a provider network 71 via a first link 72 and a second link 73; see par. 0101 and 109-0110 disclosing that wireless local area network (WLAN) technology as the first link); 
Kindler does not explicitly disclose generating normalized data sets by normalizing the performance data to account for data flow behavior in a hybrid access network; determining a utility score for each of the normalized data sets, the utility score representative of suitability for a hybrid access modem placement; and identifying a recommended location for a hybrid access modem in dependence on the utility score. Stafford discloses generating normalized data sets by normalizing the performance data to account for data flow behavior in a hybrid access network (Once it has been determined that all of the client devices 210 have acted as the ad hoc access point and have been moved to each location where use thereof is anticipated, a table or compilation of link statistics is created using the location profile and connectivity data determining a utility score for each of the normalized data sets, the utility score representative of suitability for a hybrid access modem placement (Returning again to FIG. 3, the access point device 202, DSTB/gateway/PC, or network entity compares the information contained in the table(s) to determine an optimal location (step 314)… The most optimal location to place the access point device 202 within the premises is in another implementation determined via a simple weighted scoring algorithm. Specifically, the weights associated with each location are multiplied by the performance data for that location for each of the clients (either individually, or in the aggregate) where multiple clients are tested at the same location, and a net "score" developed for each location. The location with the highest score is designated as the "optimal" location; see Stafford par. 0094-0100); and identifying a recommended location for a hybrid access modem in dependence on the utility score (After, the collected data has been analyzed (via whatever device/entity), a particular one of the locations is identified per step 314 as the optimal location (i.e., the location within the premises for which the "best" communication to all of the client devices 210 is determined). The determination specifies a particular location within the user premises and/or identifies the particular client device 210 (and a location thereof) at which the access point should be placed; see Stafford par. 0103). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Stafford's arrangement in Kendler's invention to enable a user to position an access point for optimal connectivity to client devices within a premises, taking into account RF signal path 
Specifically for claim 9,  Kindler discloses An apparatus (A mobile extender apparatus; see par. 0130, Fig. 8), comprising: 
a cellular interface (WAN2(e.g.LTE), Fig. 8); 
a wireless local area network data interface (WLAN Interface, Fig. 8); 
a receiver (transceiver; see par. 0130); 
a processor (translator; see par. 0130); and 
a display (Laptop, Fig. 3).  
For claims 2 and 10 Kindler discloses The method according to claim 1, wherein the performance data relates to a first set of cellular network signal strength metrics and a second set of wireless network signal strength metrics (mobile signal strength and quality is typically poorer in subterranean areas. This makes it extremely inconvenient and in fact impossible in some instances to supplement a box with LTE. In an apartment building for example, a main router would be impossible to implement an LTE linkage in the basement. Extender 82 may comprise a transceiver for receiving a mobile signal (LTE in FIG. 8), a translator that translates the mobile signal into another protocol used on connection 85, and a transceiver that modulates and transmits the translated signal via connection 85 to box 81; see par. 0106) and further comprising:  
Kindler does not explicitly disclose converting the first set and the second set into a third set of data throughput values. Stafford discloses converting the first set and the second set into a third set of data throughput values (The most optimal location to place the access point .
Claims 3, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kindler and Stafford, and further in view of Butchko et al. (US 2015/0103685, hereinafter “Butchko”)
For claims 3 and 11, the combination of Kendler and Stafford does not explicitly disclose connecting to a server located in a cellular network and carrying out a data transfer test to determine available throughput metrics at each location.  Butchko discloses further comprising connecting to a server located in a cellular network and carrying out a data transfer test to determine available throughput metrics at each location (The user interface device 29 sends a command to the master controller 28 to begin testing the environment 10 (506). Each wireless instrument(s) 26, when placed and turned on, analyzes the existing radio environment over a continuous period of time to characterize Wi-Fi interference, congestion and signal reach by 
For claim 4, the combination of Kendler and Stafford does not explicitly disclose further comprising connecting a speed test function located within the hybrid access home gateway to run a speed test to determine available throughput metrics at each location. Butchko discloses further comprising connecting a speed test function located within the hybrid access home gateway to run a speed test to determine available throughput metrics at each location (The wireless instruments 26 and master controller 28 are configured as transmit beacons as described above. The master controller 28 performs the channel selection scan. The scan list include a list of devices (access points, e.g., gateways and routers, stations, master controllers 28, wireless instruments 26, etc.) in the area. The AP, e.g., master controller 28 acting as the AP and/or gateway 22, is placed in the middle of a virtual concentric circle. Each wireless instrument(s) 26 is placed at a different outer circle based on at least one of the following: receiving signal strength indicator (RSSI), signal throughput, or QOE score, etc.; see Butchko par. 0063). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Butchko's arrangement in Kendler's invention to send and receive wireless . 
Claims 5-7, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kindler, Stafford and Butchko, and further in view of Hurst et al. (US 2016/0105814, hereinafter “Hurst”).
For claims 5 and 12, Kendler does not explicitly disclose further comprising receiving a floorplan for a user premises in which the hybrid access home gateway is situated, and visually indicating the recommended location as an overlay on the floorplan. Hurst discloses further comprising receiving a floorplan for a user premises in which the hybrid access home gateway is situated, and visually indicating the recommended location as an overlay on the floorplan (To generate the premises map 600, embodiments may receive location data for each satellite device 604 during an initial setup and/or calibration of that satellite device. For example, a user may utilize an interface to draw a simple floor plan and indicate a location of each satellite device ( e.g., through the placement of drag and drop icons) on a position on the drawn floor plan corresponding to the position of the satellite device in the building; see Hurst par. 0097 and Fig. 6).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hurst's arrangement in Kendler's invention to detect and manage network devices and, more particularly, to a network analysis device for detection, management, troubleshooting, and optimization of a network (see Hurst par. 0002).
For claim 6, Kendler does not explicitly disclose wherein the collected data sets associated with each location are ranked according to utility score and displayed on the wherein the collected data sets associated with each location are ranked according to utility score and displayed on the floorplan (In some embodiments, the premises mapper component 808 may recommend particular locations for placement of satellite devices based on the results of the mapping operation; see Hurst par. 0115, 0096-0097 and Fig. 8-9).  It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hurst's arrangement in Kendler's invention to detect and manage network devices and, more particularly, to a network analysis device for detection, management, troubleshooting, and optimization of a network (see Hurst par. 0002).
For claims 7 and 13, Kendler does not explicitly disclose wherein metrics are retrieved in response to a user input to indicate a candidate location for the hybrid access modem, the method further comprising:  retrieving metric data at interim locations between user-initiated scans; and indicating further candidate locations on the floorplan. Hurst discloses wherein metrics are retrieved in response to a user input to indicate a candidate location for the hybrid access modem (the apparatus 200 may include input/output circuitry 206 that may, in turn, be in communication with processor 202 to provide output to the user and, in some embodiments, to receive an indication of a user input. The input/output circuitry 206 may comprise a user interface and may include a display and may comprise a web user interface, a mobile application, a client device, a kiosk, or the like; see Hurst par. 0062), the method further comprising: retrieving metric data at interim locations between user-initiated scans; and indicating further candidate locations on the floorplan (the premises mapper component 808 may execute a premises mapping operation in conjunction with one or more user devices. For example, the premises mapper may instruct a user to traverse their home while executing a 
For claim 15, Kendler does not explicitly disclose A non-transitory computer-readable storage medium comprising a computer program product storing processor executable instructions for causing a programmable processor to carry out the method as set out in claim 1.  Hurst discloses A non-transitory computer-readable storage medium comprising a computer program product storing processor executable instructions for causing a programmable processor to carry out the method as set out in claim 1 (Embodiments also include a non-transitory computer readable storage medium comprising program instructions that, when executed by a processor, cause the processor to; see Hurst par. 0015). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Hurst's arrangement in Kendler's invention to detect and manage network devices and, more particularly, to a network analysis device for detection, management, troubleshooting, and optimization of a network (see Hurst par. 0002).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415